*446
On Rehearing.

Henry, J.
We adhere to the opinion heretofore delivered herein, with respect to the principles of law therein enunciated, but reverse the judgment and remand the cause for the error of the court in giving instruction No. one asked by plaintiff. We declared in the original opinion, that instruction No. five asked by defendant wap erroneous, in that it told the jury, that if either of the representations mentioned therein was false, and known to Aull & Pollard to be false, plaintiff could not recover, holding that the representation in regard to the value of the stock was a mere expression of opinion or commendation of the subject of the contract, and afforded no ground for setting aside the sale; and declared that but for that vice in the instruction it should have been given. We entirely overlooked the plaintiff’s instruction No. one, '^“^shich declares that neither of those representations,- if made',"a§-alleged, and proved to be false, afforded any defense to the~action=- -The judgment is reversed and the cause remanded,
all the judges concurring.